—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered March 22, 1995, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The experienced officer’s observation of defendant engaging in three exchanges of “shiny objects”, which the officer believed to be vials of crack, for money, in a drug-prone area, provided ample *269probable cause for defendant’s arrest (see, People v McRay, 51 NY2d 594; People v Jones, 219 AD2d 417, affd 90 NY2d 835). We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.